Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, dated as of May 1, 2006, is made by and between Janus Capital
Group Inc. (the “Company”) and Gary D. Black (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of the Company
to foster the continued employment of key personnel; and

 

WHEREAS, the Company recognizes that the possibility of a Change in Control
always exists and that such possibility, and the uncertainty and questions which
it may raise among employees, may result in the departure or distraction of key
personnel to the detriment of the Company; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key personnel,
including the Executive, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.             Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

 

2.             Term of Agreement. The Term of this Agreement shall commence on
the date hereof and shall continue in effect through December 31, 2007;
provided, however, that commencing on January 1, 2007 and each January 1
thereafter, the Term shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company or the
Executive shall have given notice not to extend the Term; and further provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire no earlier than twenty-four (24) months beyond the month in
which such Change in Control occurred. Notwithstanding anything herein to the
contrary, the Term of the Agreement shall immediately terminate if, prior to the
Change in Control, the Company (or such other Affiliate of the Parent that then
employs the Executive) ceases to be an Affiliate of the Parent.

 

3.             Company’s Covenants Summarized. In order to induce the Executive
to remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. Except as provided in Section 9.1
hereof, no Severance Payments shall be payable under this Agreement unless there
shall have been (or, under the terms of the second sentence of Section 6.1
hereof, there shall be deemed to have been) a termination of the Executive’s
employment with the Company following a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in

 

--------------------------------------------------------------------------------


 

writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.

 

4.             The Executive’s Covenants. The Executive agrees that, subject to
the terms and conditions of this Agreement, in the event of a Potential Change
in Control during the Term, the Executive will remain in the employ of the
Company until the earliest of (i) a date which is six (6) months from the date
of such Potential Change in Control, (ii) the date of a Change in Control, (iii)
the date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.

 

5.             Compensation Other Than Severance Payments.

 

5.1           Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive’s full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive’s base salary to the Executive at the rate in
effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period (other than any disability plan), until the Executive’s employment is
terminated by the Company for Disability.

 

5.2           If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s base salary and incentive compensation to the Executive through the
Date of Termination as in effect immediately prior to the Date of Termination
or, if higher, as in effect immediately prior to the Change in Control, together
with all compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the Change in Control.

 

5.3           If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the Change in Control.

 

6.             Severance Payments.

 

6.1           If the Executive’s employment is terminated following a Change in
Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason,
then, the Company shall pay the Executive the amounts, and provide the Executive
the benefits, described in

 

2

--------------------------------------------------------------------------------


 

this Section 6.1 (“Severance Payments”) and Section 6.2, in addition to any
payments and benefits to which the Executive is entitled under Section 5 hereof.
For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (i) the Executive’s employment is
terminated by the Company without Cause prior to a Change in Control (whether or
not a Change in Control ever occurs) and such termination was at the request or
direction of a Person who has entered into an agreement with the Parent the
consummation of which would constitute a Change in Control, (ii) the Executive
terminates his employment for Good Reason prior to a Change in Control (whether
or not a Change in Control ever occurs) and the circumstance or event which
constitutes Good Reason occurs at the request or direction of such Person, or
(iii) the Executive’s employment is terminated by the Company without Cause or
by the Executive for Good Reason and such termination or the circumstance or
event which constitutes Good Reason is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs).

 

(A)              In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to two times the sum of
(1) the Executive’s cash compensation in the calendar year prior to the Date of
Termination or, if higher, earned in the calendar year immediately prior to the
Change in Control and (2) the value of the Company’s contributions made pursuant
to the Janus Capital Group Inc. 401(k), Profit Sharing and Employee Stock
Ownership Plan (or any successor plan) on behalf of the Executive in the four
quarters immediately prior to the Date of Termination or, if higher, in the four
quarters immediately prior to the Change in Control. For purposes of calculating
the cash compensation payment under Section 6.1(A)(1), the Executive’s annual
target bonus in the calendar year immediately prior to the Date of Termination
or the Change in Control, as applicable, will be applied rather than the actual
bonus amount paid to the Executive.

 

(B)               For the twenty-four (24) month period immediately following
the Date of Termination, the Company shall arrange to provide the Executive and
his dependents medical, dental, and vision insurance benefits substantially
similar to those provided to the Executive and his dependents immediately prior
to the Date of Termination or, if more favorable to the Executive, those
provided to the Executive and his dependents immediately prior to the Change in
Control, at no greater after tax cost to the Executive than the after tax cost
to the Executive immediately prior to such date. Benefits otherwise receivable
by the Executive pursuant to this Section 6.1(B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the twenty-four (24) month period following the Executive’s termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
after tax cost of such benefits to the Executive over such cost immediately
prior to the Date of Termination or, if more favorable to the Executive, the

 

3

--------------------------------------------------------------------------------


 

Change in Control. The coverage provided pursuant to this Section 6.1(B) shall
run concurrently with and shall be offset against any continuation coverage
under Part 6 of Title I of Employee Retirement Income Security Act of 1974, as
amended.

 

(C)               The Company will make available to the Executive three months
of outplacement service at no cost to the Executive through a provider of such
services selected by the Company.

 

6.2           (A)          Whether or not the Executive becomes entitled to the
Severance Payments, if any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a Change
in Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the “Total Payments”) will be subject (in whole or part) to the
Excise Tax, then, the Company shall pay to the Executive an additional amount
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Total Payments and any federal, state
and local income and employment taxes and Excise Tax upon the Gross-Up Payment,
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to the Gross-Up Payment, shall be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on the
Date of Termination (or if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of this Section 6.2), net
of the maximum reduction in federal income tax which could be obtained from
deduction of such state and local taxes.

 

(B)           For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” within the meaning of
section 280G(b)(2) of the Code, unless in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such other payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered, within the meaning of section 280G(b)(4)(B) of the Code, in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. Prior to the
payment date set forth in Section 6.3 hereof, the Company shall provide the
Executive with its calculation of the amounts referred to in this Section 6.2(B)
and such supporting materials as are

 

4

--------------------------------------------------------------------------------


 

reasonably necessary for the Executive to evaluate the Company’s calculations.
If the Executive disputes the Company’s calculations (in whole or in part), the
reasonable opinion of Tax Counsel with respect to the matter in dispute shall
prevail.

 

6.3           The payments provided in subsection (A) of Section 6.1 hereof and
in Section 6.2 hereof shall be made not later than the fifth day following the
Date of Termination (or if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of Section 6.2 hereof);
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Executive or, in the case of
payments under Section 6.2 hereof, in accordance with Section 6.2 hereof, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Company fails to make such
payments when due) at 120% of the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth (30th) day after the Date of Termination. At the time that
payments are made under this Agreement, the Company shall provide the Executive
with a written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).

 

6.4           In the event the Executive incurs legal fees and expenses
disputing in good faith any issue hereunder relating to the termination of the
Executive’s employment, seeking in good faith to obtain or enforce any benefit
or right provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided hereunder, the Company shall reimburse
the Executive for such legal fees and expenses if the Executive prevails, in
material part, in such dispute.

 

7.             Termination Procedures and Compensation During Dispute.

 

7.1           Notice of Termination. After a Change in Control and during the
Term, any purported termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth

 

5

--------------------------------------------------------------------------------


 

in clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in detail.

 

7.2           Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

 

7.3           Dispute Concerning Termination. If within fifteen (15) days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 7.3), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.

 

7.4           Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 7.3 hereof, the Company shall continue to
pay the Executive the full compensation in effect when the notice giving rise to
the dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.

 

8.             No Mitigation. The Company agrees that, if the Executive’s
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof or Section
7.4 hereof. Further, except as specifically provided in Section 6.1(B) hereof,
no payment or benefit provided for in this Agreement shall be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

 

6

--------------------------------------------------------------------------------


 

9.             Successors; Binding Agreement.

 

9.1           In addition to any obligations imposed by law upon any successor
to the Company, and subject to the last sentence of Section 2, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason after a Change in Control, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.

 

9.2           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

10.           Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address on record at the Company and, if to the Company, to
the address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:

 

To the Company:

 

Janus Capital Group Inc.

151 Detroit Street

Denver, Colorado 80206

Attn.:  General Counsel

 

11.           Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company, provided, however, that
the Company may amend the Agreement in a manner reasonably intended to avoid the
acceleration of tax and the possible imposition of penalties under Section 409A
of the Code. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this

 

7

--------------------------------------------------------------------------------


 

Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason or prior to a Change in Control pursuant to the second sentence of
Section 6.1 of this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.

 

12.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

13.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

14.           Settlement of Disputes. All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that the Executive’s claim has been denied.
Notwithstanding the above, in the event of any dispute, any decision by the
Board hereunder shall be subject to a de novo review by the court.

 

15.           Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

 

(A)          “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

(B)           “Auditor” shall have the meaning set forth in Section 6.2 hereof.

 

(C)           “Base Amount” shall have the meaning set forth in section
280G(b)(3) of the Code.

 

8

--------------------------------------------------------------------------------


 

(D)          “Board” shall mean the Board of Directors of the Parent.

 

(E)           “Cause” for termination by the Company of the Executive’s
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties;  (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; or (iii) a willful
or reckless violation by the Executive of a material legal or regulatory
requirement that is materially and demonstrably injurious to the Company. For
purposes of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company. Any act, or failure to
act, based upon express written authority by the Board, Chief Executive Officer
and/or Chief Investment Officer with respect to such act or omission or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

 

(F)           A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

 

(1)           An acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of the Parent (the
“Outstanding Parent Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Parent entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”); excluding,
however, the following:  (i) any acquisition directly from the Parent, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Parent,
(ii) any acquisition by the Parent, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Parent or any
entity controlled by the Parent, or (iv) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (3) of
this definition; or

 

(2)           A change in the composition of the Board such that the individuals
who, as of the effective date of the this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who

 

9

--------------------------------------------------------------------------------


 

becomes a member of the Board subsequent to the effective date hereof, whose
election, or nomination for election by the Parent’s shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; but, provided further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or

 

(3)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Parent or
the acquisition of the assets or stock of another entity (“Business
Combination”); excluding, however, such a Business Combination pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Parent Common Stock and
Outstanding Parent Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Parent or all or substantially all the
Parent’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Parent Common Stock and Outstanding
Parent Voting Securities, as the case may be, (B) no Person (other than the
Parent or any employee benefit plan (or related trust) of the Parent or the
corporation resulting from such Business Combination) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Business Combination; and (C)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination; or

 

(4)           The approval by the stockholders of the Parent of a complete
liquidation or dissolution of the Parent.

 

(G)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

10

--------------------------------------------------------------------------------


 

(H)          “Company” shall mean Janus Capital Group Inc., collectively with
its Affiliates, and any successor to its business and/or assets which assumes
and agrees to perform this Agreement by operation of law, or otherwise.

 

(I)            “Date of Termination” shall have the meaning set forth in Section
7.2 hereof.

 

(J)            “Disability” shall be deemed the reason for the termination by
the Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall be as defined under, and the Executive must comply
with, the then-current long-term disability policy of the Company.

 

(K)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(L)           “Excise Tax” shall mean any excise tax imposed under section 4999
of the Code.

 

(M)         “Executive” shall mean the individual named in the first paragraph
of this Agreement.

 

(N)          “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (1) through (4) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (1), or (4) below, such act or
failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination given in respect thereof:

 

(1)           a substantial adverse alteration in the nature or status of the
Executive’s responsibilities from those in effect immediately prior to the
Change in Control other than any such alteration primarily attributable to the
fact that the Parent may no longer be a public company or to other changes in
the identity, nature or structure of the Parent; and provided, that a change in
the Executive’s title or reporting relationships shall not of itself constitute
Good Reason (unless such change results in a substantial adverse alteration as
described above);

 

11

--------------------------------------------------------------------------------


 

(2)           a material reduction in the Executive’s aggregate target
compensation as in effect immediately prior to the Change in Control or a
material adverse change in the methodology used to determine incentive
compensation; provided, however, that changes to individual components of
Executive’s compensation comprising aggregate target compensation shall not
constitute Good Reason;

 

(3)           the relocation of the Executive’s principal place of employment to
a location more than 40 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(4)           any purported termination of the Executive’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness.

 

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

 

(O)          “Gross Up Payment” shall have the meaning set forth in Section 6.2
hereof.

 

(P)           “Notice of Termination” shall have the meaning set forth in
Section 7.1 hereof.

 

(Q)          “Parent” shall mean Janus Capital Group Inc.

 

(R)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(S)           “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

 

(1)           the Parent enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

12

--------------------------------------------------------------------------------


 

(2)           the Parent or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;

 

(3)           any Person becomes the beneficial owner, directly or indirectly,
of securities of the Parent representing 15% or more of either the then
outstanding shares of common stock of the Parent or the combined voting power of
the Parent’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Parent or its Affiliates); or

 

(4)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

 

(T)           “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.

 

(U)          “Severance Payments” shall have the meaning set forth in Section
6.1 hereof.

 

(V)           “Tax Counsel” shall have the meaning set forth in Section 6.2
hereof.

 

(W)         “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

 

(X)          “Total Payments” shall mean those payments so described in Section
6.2 hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/ David R. Martin

 

 

Name:

David R. Martin

 

Title:

Executive Vice President and CFO

 

 

 

 

 

/s/ Gary D. Black

 

 

Gary D. Black

 

14

--------------------------------------------------------------------------------